Per Curiam. This cause coming on to be heard on the Joint Stipulation of the parties hereto, and the Court being fully advised in the premises; This Court finds that this claim is for the damages sustained as a result of the death of Mary Louise Fails while a patient at the Illinois Department of Mental Health facilities at Manteno, Illinois. On May 19, 1973, she resided at Manteno State Hospital. At approximately 10:00 a.m., Manteno aides put Mary in a bathtub, turned on the water, and left her in the tub for approximately 30 minutes. During the bath Mary complained that the water was too hot. Several aides placed their hands in the water and stated that it was lukewarm. Mary required assistance in getting out of the tub. As she was being lifted from the tub her skin began to peel off the left knee and buttocks. Dr. Georgis, a staff physician, was called immediately. Mary was taken to Bowen Hospital where Dr. Olivares’ examination showed: "Circulatory collapse. Extensive second degree burns about 20 to 30 percent.” Mary was transferred to Chicago Read Hospital where she died on May 31, 1973, due to complications following the injury. The injury was diagnosed as scald burns. No autopsy was performed. An extensive investigation was made at the Manteno facility to determine the cause of Mary’s injuries. The investigation ruled out radiator, water and sun burns. Several alternative theories were proposed by William Kunz, Administrative Assistant at Manteno State Hospital; he concludes his report by stating, "I cannot find any single alternative hypothesis which, taken by itself, seems appreciably more likely than the scald theory.” A coroner’s inquest was held on September 20, 1973, at 11:30 a.m., which included the cause of death from the pathological report and protocol signed by Dr. Tae Lyong An, the Coroner’s pathologist: In my opinion, the said Mary Louise Fails’ death was due to septic shock incidental to scale bums. The verdict of the Coroner’s jury was: We, the jury, do not know how, when or where the deceased received said injuries; therefore, our verdict is undetermined as to whether this is an accident or otherwise. At the time of Mary’s death, the statutory maximum recovery against the State was $25,000.00. The Attorney General’s office filed a counterclaim against the Estate in the amount of $17,312.80 for the hospital care and treatment of Mary Louise Fails from June 20, 1970, through May 31, 1973. The decedent is survived by a minor child, Cathy Jean Fails. The Department of Mental Health, represented by Special Assistant Attorney General Ronald W. Olson, decided that the claim should be adjusted if possible, and the Department concurred. Pursuant to the Department’s request for an adjustment, a stipulation was prepared and sent to the Court, whereby it appears that all matters in controversy between Claimant and the State of Illinois have been adjusted to the mutual satisfaction of the parties and their attorneys. Claimant is hereby awarded the sum of Five Thousand Dollars ($5,000).